Citation Nr: 0310368	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
service-connected status-post left elbow prosthetic implant, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal, in pertinent part, from 
a September 1998 rating decision of the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to an evaluation in excess of 
twenty percent for the residuals of a service-connected 
status-post left elbow prosthetic implant.  The claim returns 
to the Board following the Board's January 2001 remand.

During the pendency of the appeal, the RO granted service 
connection for left carpal tunnel syndrome, and assigned a 20 
percent initial evaluation for that disability.  No issue 
regarding left carpal tunnel syndrome is before the Board at 
this time.


FINDING OF FACT

On May 9, 2003, the Board received notification from the 
veteran requesting withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  See 38 C.F.R. § 20.204(c) (2002).  

On May 9, 2003, the Board received a copy of a document, 
forwarded from the RO, wherein the veteran stated that the 
case had been settled in his favor, and he was completely 
satisfied with the disposition.  The Board thanks the veteran 
for his timely communication.  Accordingly, since the veteran 
has withdrawn this appeal, there remain no allegations of 
errors of fact or law for appellate consideration.  The Board 
does not have jurisdiction to review the appeal, and it is 
dismissed without prejudice.














	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.




	                        
____________________________________________
	Michelle L. Kane,
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

